DETAILED ACTION
	This action is in response to the amendment filed 6/15/2021. Currently, claims 1, 4-10 and 20 are pending in the application. Claims 2, 3 and 11-19 are cancelled by Applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant failed to amend the drawings to overcome the previous objection to the drawings. The drawings, therefore, remain objected to as detailed below. 
Applicant’s amendment to the specification is sufficient to overcome the previous objection to claims 1 and 20. Applicant’s amendment to the specification is 
Applicant’s amendment to claim 7 is not sufficient to overcome the previous objection to claim 7. Claim 7, therefore, remains objected to as detailed below. 
Applicant’s amendment to claim 8 is sufficient to overcome the previous rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant’s arguments that Hettick and Evans do not teach the elastic longitudinal portion being non-covered by the tubular jacket have been fully considered and are persuasive.  However, upon further consideration and in view of Applicant’s amendment, a new ground(s) of rejection is made in view of Edmund (US 2003/0083605).
Applicant's remaining arguments filed 6/15/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Hettick does not teach that the stockinette is further joined to the tubular jacket by sewing of major edges of the tubular jacket along the elastic longitudinal portion of the stockinette, the examiner respectfully disagrees.  Hettick teaches in at least Figures 1 and 3 that the stockinette (nylon faces 20, 22) is further joined to the tubular jacket (16, 18, 24, 26) by sewing (column 2, lines 58-60 teaches sewing of edges 30, 32 together and sewing of edges 34, 36 together; seam resulting from said sewing shown in Figures 1 and 3) of major edges (edges 30, 32, 34, 36) of the tubular jacket (16, 18, 24, 26) along (following the longitudinal direction of, as shown in Figures 1 and 3) the elastic longitudinal portion (the entirety of 

Drawings
The drawings are objected to because the amendment to Figure 5 filed 3/12/2020 introduces new matter into the disclosure. Figure 5 filed 3/12/2020 was amended to include a mark (X) on the tubular assembly (16). While Applicant’s specification teaches the tubular assembly (16) including a mark providing an indication of an introduction area of the member to protect, Applicant’s specification provides absolutely no discussion that the mark has an X-shape, as illustrated by Applicant’s amendment to Figure 5. Further, Applicant’s specification does not provide a description of the specific location of the mark. Therefore, the addition of mark (X) to Applicant’s Figure 5 is new matter. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date 

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the stockinette (14)” should be amended to recite ---the textile tubular stockinette (14)---.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “said cut-out portions (11, 12)” in lines 4-5 of the claim should be amended to recite ---said two opposite cut-out portions (11, 12)---.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a seam of edges of said cut-out portions (11, 12)” should be amended to recite ---a seam of edges of said two opposite cut-out portions (11, 12)---.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “said elastic longitudinal portion (15) is integrally knitted with said textile tubular stockinette (14)” should be amended to recite --- said elastic longitudinal portion (15) is integrally knitted with the remainder of said textile tubular stockinette (14)---.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “said textile tubular stockinette (14) being attached to said tubular jacket (10) by means of a seam of a mouthpiece area of both said textile tubular stockinette (14) and said tubular jacket (10)” and “wherein the stockinette (14) is further joined to the tubular jacket (10) by sewing of major edges of the tubular jacket (10) along the elastic longitudinal portion (15) of the stockinette (14).” It is unclear if the recited “seam of a mouthpiece area of both said textile tubular stockinette (14) and said tubular jacket (10)” is formed by said “sewing of major edges of the tubular jacket (10) along the elastic longitudinal portion (15) of the stockinette (14),” or if there are two different seams. For purposes of examination and in view of the specification, the examiner will interpret the claim to mean that there is a single seam formed by said sewing. Claims 4-10 depend on claim 1 and therefore, include the same error.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites “said textile tubular stockinette (14) being attached to said tubular jacket (10), at least by means of a seam of a mouthpiece area of both said textile tubular stockinette (14) and said tubular jacket (10)” and “wherein the stockinette (14) is further joined to the tubular jacket (10) by sewing of major edges of the tubular jacket (10) along the elastic longitudinal portion (15) of the stockinette (14).” It is unclear if the recited “seam of a mouthpiece area of both said textile tubular stockinette (14) and said tubular jacket (10)” is formed by said “sewing of major edges of the tubular jacket (10) along the elastic longitudinal portion (15) of the stockinette (14),” or if there are two different seams. For purposes of examination and in view of the specification, the examiner will interpret the claim to mean that there is a single seam formed by said sewing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettick (US 4,084,586), in view of Evans (US 8,790,287) and further in view of Edmund (US 2003/0083605).
In regards to claim 1, Hettick teaches in Figures 1-3 and column 2, lines 48-57 an integral protector (tubular support 10) for a living being member (use for enclosing a “body member” therein is explicitly taught in the abstract) including a foot (as shown in Figure 4) for prevention of pressure ulcers, comprising a one-piece tubular assembly (tubular support 10) consisting of:
a first element (nylon faces 20, 22; an “element” is defined “a distinct part of a composite device;” nylon faces 20, 22 together form a distinct part of tubular support 10; see attached definition of “element”) consisting of a textile tubular stockinette (nylon faces 20, 22) providing a tubular envelope (as shown in Figure 3) intended to be in contact with the skin of the living being (nylon faces 20, 22 are positioned on the interior of tubular support 10 such that nylon faces 20, 22 would contact the user’s skin in use), said textile tubular stockinette (nylon faces 20, 22) comprising at least an elastic longitudinal portion extending along a whole generatrix thereof (the entirety of nylon faces 20, 22 (which includes a longitudinal portion extending along a whole generatrix thereof) is made of an elastic material, as taught in column 2, lines 48-57), and
a second element (16, 18, 24, 26; an “element” is defined “a distinct part of a composite device;” 16, 18, 24, 26 together form a distinct part of tubular support 10; see attached definition of “element”) consisting of a tubular jacket (16, 18, 24, 26) made of a 3D spacer fabric (shown in Figure 3 to be configured as a 3D spacer fabric) made of 2 fabrics A and B (column 2, lines 49-53 teaches the bodies 16, 18 being made of closed cell neoprene rubber and the facings 24, 26 being made of nylon; closed cell neoprene rubber and nylon correspond to the claimed fabrics A and B) joined together 
wherein said seam (column 2, lines 58-60 teaches sewing of edges 30, 32 together and sewing of edges 34, 36 together; seam resulting from said sewing shown in Figures 1 and 3) of the mouthpiece area (the opening formed between opposing edges 30 and 32 and the opening formed between opposing edges 34 and 36) of both said textile tubular stockinette (nylon faces 20, 22) and said tubular jacket (16,18, 24, 26) is positioned on an external peripheral zone (positioned on an external peripheral surface, as shown in Figures 1 and 3) of the tubular jacket (16,18, 24, 26), 
wherein the stockinette (nylon faces 20, 22) is further joined to the tubular jacket (16, 18, 24, 26) by sewing (column 2, lines 58-60 teaches sewing of edges 30, 32 together and sewing of edges 34, 36 together; seam resulting from said sewing shown in Figures 1 and 3) of major edges (edges 30, 32, 34, 36) of the tubular jacket (16, 18, 24, 26) along (following the longitudinal direction of, as shown in Figures 1 and 3) the elastic longitudinal portion (the entirety of nylon faces 20, 22 (which includes a 
wherein said tubular jacket (16,18, 24, 26) is adapted to operate as padding by decreasing a pressure acting on the living being member when in rest against a surface (neoprene rubber forming bodies 16, 18 (see column 2, line 49) is capable of functioning as padding that absorbs pressure acting on the body member), said textile tubular stockinette (nylon faces 20, 22) further being adapted to act as a skin protector (inasmuch as it provides a protective barrier layer against the skin) and the one-piece tubular assembly (tubular support 10) being adapted to provide a total protection (by providing a protective barrier layer) of all areas of the living being member at risk against pressure ulcers, and
wherein both the textile tubular stockinette (nylon faces 20, 22) and the 3D spacer fabric of said tubular jacket (16,18, 24, 26) are washable and breathable (column 2, lines 49-53 teaches the bodies 16, 18 being made of closed cell neoprene rubber and the facings 24, 26 being made of nylon; nylon and closed cell neoprene rubber are capable of being immersed in water and washed by a user; column 3, lines 14-15 teaches the nylon and the rubber materials being able to breathe).
Hettick does not teach the 2 fabrics A and B being joined together through a monofilament; and the elastic longitudinal portion being non-covered by the tubular jacket.
However, Evans teaches in Figures 1 and 8, column 5, lines 42-45, column 6, lines 52-56 and claim 1 an analogous device (column 7, lines 5-7 teach that the device can be used in a compression bandage) with 2 fabrics (outer face 31, inner face 32) A monofilament yarn”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the 2 fabrics A and B of Hettick to be joined together through a monofilament as taught by Evans because this element is known to provide enhanced patient comfort and breathability, as Evans teaches in column 5, lines 53-59 and column 6, lines 35-38.
Hettick and Evans do not teach the elastic longitudinal portion being non-covered by the tubular jacket.
However, Edmund teaches in Figures 1-4, the abstract and [0032] an analogous device (“an orthopedic sleeve for supporting a joint of a limb of a human patient,” taught in the abstract) with the elastic longitudinal portion (second section 36; taught in [0032] to be a panel of stretchable, breathable fabric comprising “elastic fibers;” shown in Figures 1 and 3 to extend along the entire longitudinal length of the sleeve 20) being non-covered by (as shown in Figure 4) the tubular jacket (stiff elastomer 38, stretchable fabric layer 40).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the elastic longitudinal portion of Hettick as modified by Evans to be non-covered by the tubular jacket because this element is 
In regards to claim 4, Hettick, Evans and Edmund teach the apparatus of claim 1. Hettick teaches in column 2, line 51 that said textile tubular stockinette (nylon faces 20, 22) is either knitted (explicitly taught to be “relatively thin knit nylon faces 20 and 22”), woven or braided.
In regards to claim 5, Hettick, Evans and Edmund teach the apparatus of claim 1. Hettick teaches in Figures 1-3 and column 2, lines 61-65 said tubular jacket (16, 18, 24, 26) has an angled portion (adjacent heel opening 38; L-shape taught in column 2, lines 61-65) corresponding to an elbow of the tubular jacket (16, 18, 24, 26) suitable to accommodate against the external surface of a foot (as shown in Figure 4).
In regards to claim 6, Hettick, Evans and Edmund teach the apparatus of claim 1. Hettick teaches in Figure 2 that said tubular jacket (16, 18, 24, 26) is constituted by a flat piece (two parts 12 and 14, shown in Figure 2 to be flat; parts 12, 14 form a single piece when attached as taught in column 2, lines 58-60) with two opposite cut-out portions (two opposite heel openings 38, shown in Figure 2), wherein two opposite major edges (edges 30, 32) of the flat piece (two parts 12 and 14, shown in Figure 2 to be flat; parts 12, 14 form a single piece when attached as taught in column 2, lines 58-60), are joined (inasmuch as all parts of tubular support 10 are connected to form a single unit) to said elastic longitudinal portion (the entirety of nylon faces 20, 22 (which includes a longitudinal portion extending along a whole generatrix thereof) is made of an elastic material, as taught in column 2, lines 48-57) of the textile tubular stockinette (nylon faces 20, 22), said cut-out portions (two opposite heel openings 38, shown in 
In regards to claim 7, Hettick, Evans and Edmund teach the apparatus of claims 1 and 6.  Hettick teaches in Figures 1-3 that said angled portion (adjacent heel opening 38; L-shape taught in column 2, lines 61-65) is obtained by means of a seam (formed by said sewing edges 30, 32 together; seam shown in Figure 1; see column 2, lines 58-60) of edges (30, 32) of said cut-out portions (adjacent heel opening 38; L-shape taught in column 2, lines 61-65) around (near) a middle (anterior center) region of the tubular jacket (16, 18, 24, 26) forming an angle (as shown in Figure 1; L-shape taught in column 2, lines 61-65) with (coincident with) an (anterior center) axis thereof.
In regards to claim 8, Hettick, Evans and Edmund teach the apparatus of claim 1. Hettick teaches in Figure 3 that said elastic longitudinal portion (the entirety of nylon faces 20, 22 (which includes a longitudinal portion extending along a whole generatrix thereof) is made of an elastic material, as taught in column 2, lines 48-57) is integrally knitted with (nylon faces 20, 22 are explicitly taught to be “relatively thin knit nylon faces 20 and 22;” thus, all portions of nylon faces 20, 22 are integrally knitted therewith) said textile tubular stockinette (nylon faces 20, 22) at adjacently disposed ends thereof (inasmuch as all of the nylon faces 20, 22, including adjacently disposed ends thereof, constitute the elastic longitudinal portion).
In regards to claim 9, Hettick, Evans and Edmund teach the apparatus of claim 1. Hettick teaches in Figure 1 that said elastic longitudinal portion (a rectangular strip of nylon faces 20, 22 positioned beneath the anterior seam; note: the entirety of nylon 
In regards to claim 10, Hettick, Evans and Edmund teach the apparatus of claim 1. Hettick teaches in Figure 1 that said one-piece tubular assembly (tubular support 10) has an end portion (as defined in the annotated copy of Figure 1 provided below) wider than an opposite end (as defined in the annotated copy of Figure 1 provided below).

    PNG
    media_image1.png
    511
    399
    media_image1.png
    Greyscale

In regards to claim 20, Hettick teaches in Figures 1-3 and column 2, lines 48-57 an integral protector (tubular support 10) for a living being member (use for enclosing a “body member” therein is explicitly taught in the abstract) including a foot (as shown in 
•    a first element (nylon faces 20, 22; an “element” is defined “a distinct part of a composite device;” nylon faces 20, 22 together form a distinct part of tubular support 10; see attached definition of “element”) consisting of a textile tubular stockinette (nylon faces 20, 22) providing a tubular envelope (as shown in Figure 3) intended to be in contact with the skin of the living being member (nylon faces 20, 22 are positioned on the interior of tubular support 10 such that nylon faces 20, 22 would contact the user’s skin in use), said textile tubular stockinette (nylon faces 20, 22) comprising at least an elastic longitudinal portion extending along a whole generatrix thereof (the entirety of nylon faces 20, 22 (which includes a longitudinal portion extending along a whole generatrix thereof) is made of an elastic material, as taught in column 2, lines 48-57), and
•    a second element (16, 18, 24, 26; an “element” is defined “a distinct part of a composite device;” 16, 18, 24, 26 together form a distinct part of tubular support 10; see attached definition of “element”) consisting of a tubular jacket (16, 18, 24, 26) made of a 3D spacer fabric (shown in Figure 3 to be configured as a 3D spacer fabric) made of 2 fabrics (column 2, lines 49-53 teaches the bodies 16, 18 being made of closed cell neoprene rubber and the facings 24, 26 being made of nylon; closed cell neoprene rubber and nylon correspond to the claimed 2 fabrics) joined together (as shown in Figure 3), providing an external sleeve (as shown in Figure 3), said tubular jacket (16,18, 24, 26) receiving placed therein the textile tubular stockinette (nylon faces 20, 22), arranged coaxially and covering an inner surface thereof (as shown in Figure 3), 
wherein said seam (column 2, lines 58-60 teaches sewing of edges 30, 32 together and sewing of edges 34, 36 together; seam resulting from said sewing shown in Figures 1 and 3) of the mouthpiece area (the opening formed between opposing edges 30 and 32 and the opening formed between opposing edges 34 and 36) of both said textile tubular stockinette (nylon faces 20, 22) and said tubular jacket (16,18, 24, 26) is positioned on an external peripheral zone (positioned on an external peripheral surface, as shown in Figures 1 and 3) of the tubular jacket (16,18, 24, 26), 
wherein the stockinette (nylon faces 20, 22) is further joined to the tubular jacket (16, 18, 24, 26) by sewing (column 2, lines 58-60 teaches sewing of edges 30, 32 together and sewing of edges 34, 36 together; seam resulting from said sewing shown in Figures 1 and 3) of major edges (edges 30, 32, 34, 36) of the tubular jacket (16, 18, 24, 26) along (following the longitudinal direction of, as shown in Figures 1 and 3) the elastic longitudinal portion (the entirety of nylon faces 20, 22 (which includes a 
wherein said tubular jacket (16,18, 24, 26) is adapted to operate as padding by decreasing a pressure acting on the living being member when in rest against a surface (neoprene rubber forming bodies 16, 18 (see column 2, line 49) is capable of functioning as padding that absorbs pressure acting on the body member), said textile tubular stockinette (nylon faces 20, 22) further being adapted to act as a skin protector (inasmuch as it provides a protective barrier layer against the skin) and the one-piece tubular assembly (tubular support 10) being adapted to provide a total protection (by providing a protective barrier layer) of all areas of the living being member at risk against pressure ulcers, 
wherein both the textile tubular stockinette (nylon faces 20, 22) and the 3D spacer fabric of said tubular jacket  (16,18, 24, 26) are washable and breathable (column 2, lines 49-53 teaches the bodies 16, 18 being made of closed cell neoprene rubber and the facings 24, 26 being made of nylon; nylon and closed cell neoprene rubber are capable of being immersed in water and washed by a user; column 3, lines 14-15 teaches the nylon and the rubber materials being able to breathe). 
Hettick teaches in Figure 2 that said tubular jacket (16, 18, 24, 26) is constituted by a flat piece (two parts 12 and 14, shown in Figure 2 to be flat; parts 12, 14 form a single piece when attached as taught in column 2, lines 58-60) with two opposite cut-out portions (two opposite heel openings 38, shown in Figure 2), wherein two opposite major edges (edges 30, 32) of the flat piece (two parts 12 and 14, shown in Figure 2 to be flat; parts 12, 14 form a single piece when attached as taught in column 2, lines 58-
Hettick does not teach the 2 fabrics being joined together through a monofilament; and the elastic longitudinal portion being non-covered by the tubular jacket.
However, Evans teaches in Figures 1 and 8, column 5, lines 42-45, column 6, lines 52-56 and claim 1 an analogous device (column 7, lines 5-7 teach that the device can be used in a compression bandage) with 2 fabrics (outer face 31, inner face 32) being joined together through (via) a monofilament (column 6, lines 52-56 teaches outer face 31 is joined to inner face 32 via spacer area 33; column 2, lines 4-7 teaches ‘the spacer area constructed from hydrophobic monofilament yarn”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the 2 fabrics of Hettick to be joined together through a monofilament as taught by Evans because this element is known to provide 
Hettick and Evans do not teach the elastic longitudinal portion being non-covered by the tubular jacket.
However, Edmund teaches in Figures 1-4, the abstract and [0032] an analogous device (“an orthopedic sleeve for supporting a joint of a limb of a human patient,” taught in the abstract) with the elastic longitudinal portion (second section 36; taught in [0032] to be a panel of stretchable, breathable fabric comprising “elastic fibers;” shown in Figures 1 and 3 to extend along the entire longitudinal length of the sleeve 20) being non-covered by (as shown in Figure 4) the tubular jacket (stiff elastomer 38, stretchable fabric layer 40).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the elastic longitudinal portion of Hettick as modified by Evans to be non-covered by the tubular jacket because this element is known to impart support to the joint while providing coolness and breathability to the joint, as Edmund teaches in the abstract and [0032].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/2/2021